1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                        )
4                                                     )
                          Plaintiff,                  )        Case No.: 2:15-cr-00091-GMN-NJK-1
5
           vs.                                        )
6                                                     )                     ORDER
     PAUL SCOTT NELSON,                               )
7                                                     )
                          Defendants.                 )
8
                                                      )
9

10          Pending before the Court is Defendant Paul Scott Nelson’s (“Defendant’s”) Sealed Ex
11   Parte Motion to Withdraw Amy Cleary (“Cleary”) as Attorney and Appoint New Counsel,
12   (ECF No. 117). The Motion seeks an order relieving Cleary and the Office of the Federal
13   Public Defender as attorney of record in this case because of a prohibitive conflict of interest.
14   It further requests the Court appoint CJA counsel for Defendant.
15          Accordingly, for good cause appearing,
16          IT IS HEREBY ORDERED that Defendant’s Motion, (ECF No. 117), is GRANTED.
17          IT IS FURTHER ORDERED that the Court hereby refers this case to the CJA
18   Administrator within the Office of the Federal Public Defender for reassignment to CJA
19   counsel.
20                      27
            DATED this _____ day of February, 2020.
21

22                                                 ___________________________________
23
                                                   Gloria M. Navarro, District Judge
                                                   United States District Court
24

25



                                                 Page 1 of 1
